Citation Nr: 0731460	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain has 
not manifested unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran's service-connected lumbosacral strain has 
not manifested unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for service-connected lumbosacral disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA notice and duty to assist letter dated in May 2003 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish a rating in excess of 40 
percent for lumbosacral strain, of what VA would do or had 
done, what evidence the appellant should provide, informed 
the appellant that it was his responsibility to help VA 
obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and private treatment records 
have been associated with the record.  In this regard, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist. 

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim through personal 
statements and that of his representative, and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).




Increased Rating

In a September 1998 rating decision the RO granted an 
increased rating of 40 percent for the veteran's service-
connected lumbosacral strain on the basis of 38 C.F.R. 4.71a, 
Diagnostic Code 5295. 

The veteran contends that an increased disability rating 
should be assigned for the lumbosacral strain he incurred in 
service when he fell 30 feet from a light pole.  He asserts 
that the symptomatology of his lumbosacral strain more 
accurately reflect the criteria for severe disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that since the veteran's claim for an 
increased rating was filed in May 2003, prior to the 
September 26, 2003 change in spine regulations, his claim for 
an increase of the disability rating is rated under both the 
criteria effective before and since that date.  In an 
opinion, VAOPGCPREC 3-2000, VA's General Counsel issued a 
holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

The rating criteria for limitation of motion of the lumbar 
spine and for lumbosacral strain in effect prior to September 
26, 2003 provided a disability rating of 40 percent and, 
nothing above 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2002).  As to the old rating criteria 
for intervertebral disc syndrome in effect prior to September 
26, 2003,  a disability evaluation in excess of 40 percent, 
which is 60 percent, required incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past twelve months.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
due to interveretebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

A new rating formula, with and without or without symptoms 
such as pain (whether or not it radiates), stiffness or 
aching in the area of the spine, for the spine including 
intervertebral disc syndrome became effective September 26, 
2003.  Under Diagnostic Codes 5237 (lumbosacral strain), 
using the General Rating Formula for Diseases and Injuries 
of the Spine, a 50 percent rating is provided for 
unfavorable ankylosis of the entire thoracolumbar spine; a 
100 percent rating is provided for unfavorable ankylosis of 
the entire spine. 38 C.F.R. § 4.71a.  

Under Note (5), unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in a neutral 
position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

The new rating formula for intervertebral disc syndromes 
which became effective on September 26, 2003, encompasses the 
same criteria as the old rating formula, and provides a 60 
percent for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past twelve months.  An "incapacitating episode" is defined 
as a period of acute signs and symptoms due to 
interveretebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

In this case, the RO granted the veteran 40 percent 
disability rating for his service-connected lumbosacral 
strain in a September 1998 rating decision, effective 
November 20, 1997 under Diagnostic Code 5295.  In May 2003, 
the veteran filed a claim for increase for his service-
connected lumbosacral strain.  

The Board takes note of the fact that although the veteran 
has received VA treatment for lumbosacral strain since 1971, 
his more recent records are most probative of his current 
condition.  An August 1977 VA examiner diagnosed the veteran 
with mild lumbosacral strain.  An August 1980 VA examiner 
found the veteran had unstable lumbosacral syndrome.  Another 
VA examiner in May 1988 found the veteran had mild 
kyphoscoliosis of the thoracolumbosacral spine and minimal 
degeneration of the lumbosacral spine.  In August 1998 a VA 
examiner found the veteran's condition included severe low 
back pain with limited range of motion, and classified it as 
myofasicial pain disorder with no neurological components.

A VA examiner of August 2003 diagnosed the veteran with 
lumbosacral strain and found a significant decrease in range 
of motion of his lumbar spine, but did not find it 
"significant and disabling at this point."  The examiner 
found the veteran was able to ambulate, to do transverse, as 
well as any bed activities and normal activities of daily 
living including eating, grooming, bathing, toileting and 
dressing and to carry out his occupation as a school bus 
driver, although recently being counseled not to drive.  
Physical examination revealed promient spasms of the low back 
and tenderness over his low back region.  On range of motion 
testing, forward flexion was to 30 degrees, with severe pain, 
extension of less than 5 degrees with extremely severe pain, 
side bending of 10 degrees with pain and rotation of 10 
degrees with pain.  There were no deformities.  Motor 
examination was 5/5, sensory was in tact, deep tendon 
reflexes were normal and straight leg raise was normal.  

A VA magnetic resonance imaging (MRI) of September 2003 
indicates that there were central disc protrusions at L4-5 
and L5-S1 levels that were small and did not appear to 
compress the existing nerve roots bilaterally.  The veteran 
wrote in June 2004 that his lumbosacral strain was getting 
worse because he had episodes that caused his legs to go numb 
and caused him to fall down.  He asserted that he had fallen 
four or five times.

At the time of the veteran's request for an increased rating, 
May 2003, the regulations in effect for limitation of motion 
of lumbar spine before September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, provided no disability evaluation in 
excess of 40 percent.  Similarly, Diagnostic Code 5295 in 
effect during the same time period, for lumbosacral strain, 
provided no disability evaluation in excess of 40 percent.  
Therefore, this rating formula is not favorable to the 
veteran.

Finally, under the new General Rating Formula for Diseases 
and Injuries of the Spine (with or without symptoms such as 
pain, stiffness or aching), effective September 26, 2003 and 
currently in effect, a 50 percent evaluation is warranted for 
unfavorable anklyosis of the entire thorocolumbar spine, 
while a 100 percent evaluation is warranted for unfavorable 
anklyosis of the entire spine.  

Evidence from the 1998 VA examination indicates that the 
veteran was ambulatory without assistance, with limited range 
of motion, but no deformities were noted.  An x-ray report of 
August 1998 indicated transitional vetebra in the lumbar 
spine and scoliosis, but no anklyosis.  The VA examining 
physician of August 2003 found the veteran could perform the 
normal activities of daily living.  Therefore, since there is 
no competent medical evidence that the veteran's lumbosacral 
strain has manifested unfavorable ankylosis of the 
thoracolumbar or of the entire spine, the criteria for 50 
percent or 100 percent disability evaluation is not met.

With respect to the intervertebral disc regulations in effect 
from September 23, 2002 through September 26, 2003, as the 
veteran did not have incapacitating episodes, this regulation 
does not apply.  As to the intervertebral disc regulations in 
effect from September 26, 2003 through the present, as the 
veteran did not have incapacitating episodes, this regulation 
does not apply either.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003).    

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
there is no evidence that the veteran's service-connected 
spine disability has resulted either in frequent 
hospitalizations or marked interfered with his employment.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
rating in excess of 40 percent for lumbosacral strain, and 
the claim for an increased rating must be denied.  Because 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 55 
(1990).

ORDER

A disability rating in excess of 40 percent for service-
connected lumbosacral strain is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


